 

Case 1:19-cr-00466-SAG Document 39-1 Filed 10/16/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA *
*
Vv. * CRIMINAL NO. SAG-19-0466
*
THOMAS MICHAEL MANNION,JR., *
* wd a
Defendant * “< mS
RARER on ae
ae
PRELIMINARY ORDER OF FORFEITURE zo
WHEREAS, on October 3, 2019, a federal grand jury sitting in the District of Maryland
C F on
a =
returned an Indictment charging Thomas Michael Mannion, Jr. (the “Defendant’) With Production

of Child Pomography, in violation of 18 U.S.C. § 2251(a) (Counts One and Two), Distribution of
Child of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2) (Counts Three and Four), and
Possession of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2) (Counts
Five and Six}, and

WHEREAS, the Indictment also included a forfeiture allegation, which provided notice
that the United States intended to seek the forfeiture, pursuant to 18 U.S.C. § 2253, 21 USC.
§ 853(p), and 28 U.S.C. § 2461(c), upon conviction of the Defendant of the offenses alleged in
Counts One through Six of the Indictment; and

WHEREAS, on March 9, 2020, the Defendant pled guilty to the offenses alleged in Counts
One and Two of the Indictment; and

WHEREAS, as part of his guilty plea, the Defendant agreed to forfeit to the United States

all right, title, and interest in the following items that the Defendant agreed constitute money,

Af

HAISIG
sn

LYNOD LUINLSIG'S”
aa ya

ORV VAGVH 30 39:
 

Case 1:19-cr-00466-SAG Document 39-1 Filed 10/16/20 Page 2o0f4

property, and/or assets derived from or obtained by the Defendant as a result of, or used to facilitate
the commission of, the Defendant’s offenses:

(1) HP Pavilion G4 laptop computer, Model G4-1015DX, Serial No:
CNF11045RW (Asset ID: 20-FBI-000082),

(2) Samsung Galaxy J3 cell phone, Model SM-J327A, Serial No: R28J432TLDM
(Asset ID: 20-FBI-000082); and

(3) Samsung Galaxy S8 Active cell phone, Model SM-G892A, IMET-:
3577120833 87349 (Asset ID: 20-FBI-000082)

(collectively, the “Subject Property’); and

WHEREAS, pursuant to 18 U.S.C. § 2253 and Rule 32.2(b)(2) of the Federal Rules of
Criminal Procedure, the United States is now entitled to a Preliminary Order of Forfeiture with
respect to the Subject Property;

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

1. The United States’ Motion for a Preliminary Order of Forfeiture is GRANTED.

2. The Court finds, pursuant to Rule 32.2(b)(1) of the Federal Rules of Criminal
Procedure, that the United States has established the requisite nexus between the Subject Property
and the offense to which the Defendant pled guilty.

3, Accordingly, all of Defendant’s interests m the Subject Property are hereby

forfeited to the United States for disposition pursuant to 18 U.S.C. § 2253.

 

4, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the United
States is hereby authorized to seize the Subject Property and maintain it m its secure custody and
control

5. The United States is authorized to conduct any discovery that might be necessary
to identify, locate, or dispose of forfeited property, and to resolve any third-party petition, pursuant

to Rule 32.2(b)(3), (c)(1)(B) of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(m).
 

Case 1:19-cr-00466-SAG Document 39-1 Filed 10/16/20 Page 3-0f 4

6. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish, for thirty (30)
consecutive calendar days on the government forfeiture website www.forfeiture gov, notice of the
Preliminary Order of Forfeiture and notice of the United States’ intent to dispose of the Subject
Property.

7, Pursuant to 21 U.S.C. § 853(n)(1), the United States shall give, to the extent
practicable, direct written notice to any person known to have alleged an interest in the Subject
Property to be forfeited.

8. Pursuant to 21 U.S.C. § 853(n)(2) and (3), the notice referredto above shall state:
(a) that any person, other than the Defendant, asserting a legal interest in the Subject Property,
shall, within sixty (60) days after the first day of publication on the government forfeiture website
ot within thirty (30) days after receipt of actual notice, whichever is earlier, file a petition with the
United States District Court for the District of Maryland, requesting a hearing to adjudicate the
validity of his or her interest in the Subject Property; and (b) that the petition shall be signed by
the petitioner under the penalty of perjury and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the Subject Property, the time and circumstances of the
petitioner’s acquisition of the right, title, or mterest in the Subject Property, any additional facts
supporting the petitioner’s claim, and the reef sought.

9. Pursuant to 21 U.S.C. § $53(n)(7), following the Court’s disposition of all petitions
filed under 21 U.S.C. § 853(n)(6), or if no such petitions are filed following the expiration of the
period provided in 21 U.S.C. § 853(n)(2) for the filing of such petitions, the United States shall
have clear title to the Subject Property.

10. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture will become final as to the Defendant at the time of his sentencing,
 

Case 1:19-cr-00466-SAG Document 39-1 Filed 10/16/20 Page 4 of 4

will be part of the Defendant’s criminal sentence, and will be mcluded in the criminal judgment
entered by this Court agamst him.

11. Upon adjudication of all third party interests, this Court will enter a Final Order of
Forfeiture, pursuant to 18 U.S.C. § 2253 and Rule 32.2(c) of the Federal Rules of Criminal
Procedure, in which all interests will be addressed.

12. The Court shall retain jurisdiction in this case for the purpose of enforcing this
Order, and pursuant to Rule 32.2(e)(1) of the Federal Rules of Criminal Procedure, shall amend

this Order, or enter other orders as necessary, to forfeit additional specific property when

gg —

Hon. Stephanie A. Gallagher
United States District Judge

identified.

Dated: oct. 23,20 0

 
